DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/158724 filed on January 26, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending.  Claims 1-20 are rejected under 103.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 was filed after the mailing date of the Application on January 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the calling service" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the calling device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9, 10, 11, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent 8,001,422) in view of Yi (US Patent Application 2010/0306753) in view of North (US Patent Application 2014/0143632) in view of Jasper (US Patent Application 2011/0255675) in view of Alloca (US Patent 8,990,778) and further in view of Chen (US Patent Application 2016/0366051).


Claim 1, Sun teaches a method for shadow testing (View Sun Col. 2 Lines 20-32; Col. 5, Lines 21-33; shadow testing), the method comprising: configuring a calling device for shadow testing (View Sun Col. 2 Line 60 – Col 3, Line 40; web server, application server), wherein the calling device is configured to send calls to an existing service (View Sun Col. 4, Lines 40-44; existing service); the configuration based on an identification of the calling device (View Sun Col. 2 Line 60 – Col 3, Line 40; web server, application server).

Sun does not explicitly teach parallel calls to a new service, identifying that a portion of the new service is designated to be shadow tested in a specified region of a multi-regional environment; configuring a portion of global traffic corresponding to the region specified for the identified portion of the new service; limiting the parallel calls to the identified portion of the new service, wherein the identified portion of the new service receives a portion of the parallel calls in accordance with the configuration of the calling device; identifying one or more downstream services associated with the identified 

However, Yi teaches parallel calls to a new service (View Yi ¶ 197, 259; parallel call).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sun with parallel calls to a new service since it is known in the art that parallel calls to a server can be performed (View Yi ¶ 197, 259).  Such modification would have allowed shadow testing to be performed on parallel calls.

The combination of teachings do not explicitly teach identifying that a portion of the new service is designated to be shadow tested in a specified region of a multi-regional environment; configuring a portion of global traffic corresponding to the region specified for the identified portion of the new service; limiting the parallel calls to the identified portion of the new service, wherein the identified portion of the new service receives a portion of the parallel calls in accordance with the configuration of the calling device; identifying one or more downstream services associated with the identified portion of the new service, wherein identifying the downstream services is based on a location 

However, North teaches identifying that a portion of the new service is designated to be shadow tested in a specified region of a multi-regional environment (View North ¶ 45; shadow memory area).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with identifying that a portion of the new service is designated to be shadow tested in a specified region of a multi-regional environment since it is known in the art that shadow testing can be performed in specific area (View North ¶ 45).  Such modification would have allowed shadow testing to be performed in a specific area.

The combination of teachings do not explicitly teach configuring a portion of global traffic corresponding to the region specified for the identified portion of the new service; limiting the parallel calls to the identified portion of the new service, wherein the identified portion of the new service receives a portion of the parallel calls in accordance with the configuration of the calling device; identifying one or more 

However, Chen teaches configuring a portion of global traffic corresponding to the region specified for the identified portion of the new service (View Chen ¶ 87; global ID); limiting calls made by the new service to the identified downstream services within the configured portion of the global traffic in accordance with the configuration of the calling device (View Chen ¶ 87; downstream node).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with configuring a portion of global traffic corresponding to the region specified for the identified portion of the new service; limiting calls made by the new service to the identified downstream services within the configured portion of the global traffic in accordance with the configuration of the calling device since it is known in the art that global traffic can be specified (View Chen ¶ 87).  Such modification would have allowed global traffic to be shadow tested.



However, Jasper teaches limiting the parallel calls to the identified portion of the new service, wherein the identified portion of the new service receives a portion of the parallel calls in accordance with the configuration of the calling device (View Jasper ¶ 19; route parallel calls).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with limiting the parallel calls to the identified portion of the new service, wherein the identified portion of the new service receives a portion of the parallel calls in accordance with the configuration of the calling device since it is known in the art that parallel calls can be routed (View Jasper ¶ 19).  Such modification would have allowed parallel calls to be shadow tested.



However, Alloca teaches identifying one or more downstream services associated with the identified portion of the new service, wherein identifying the downstream services is based on a location and type of each of the downstream services (View Alloca Col. 13, Lines 19-25; downstream service).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with identifying one or more downstream services associated with the identified portion of the new service, wherein identifying the downstream services is based on a location and type of each of the downstream services since it is known in the art that a downstream service can be identified (View Alloca Col. 13, Lines 19-25).  Such modification would have allowed a call to be tested within a downstream service.

Claim 11 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Sun further teaches configuring the calling device includes configuring the calling service to read from or write to a specified location in relation to the existing service (View Sun Col. 4, Lines 55-63; read only type).

Claim 13 is the medium corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Sun further teaches configuring the calling device includes downloading one or more service configurations from a content delivery network server (View Sun Col. 2 Line 4 – Col. 3, Line 50; content delivery).

Claim 14 is the medium corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Jasper further teaches limiting calls made by the new service to a portion of the one or (View Jasper ¶ 19; route parallel calls).  Alloca further teaches the portion of the one of more identified downstream services is designated based on a type of the downstream service (View Alloca Col. 13, Lines 19-25; downstream service).

Claim 19 is the medium corresponding to the method of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.
Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Yi further teaches the parallel calls to the new service designated for shadow testing includes one or more asynchronous calls sent to the new service in accordance with a specified proportion of calls (View Yi ¶ 197, 259; parallel call).


Claim 20 is the medium corresponding to the method of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent 8,001,422) in view of Yi (US Patent Application 2010/0306753) in view of North (US Patent Application 2014/0143632) in view of Jasper (US Patent Application 2011/0255675) in view of Alloca (US Patent 8,990,778) in view of Chen (US .


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach configuring the calling device includes programming a switch of the calling device to be able to switch between calling the existing service, calling the new service, and shadow testing by calling both the existing service and the new service.

However, Miller teaches configuring the calling device includes programming a switch of the calling device to be able to switch between calling the existing service, calling the new service, and shadow testing by calling both the existing service and the new service (View Miller ¶ 33, 34; switch).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with configuring the calling device includes programming a switch of the calling device to be able to switch between calling the existing service, calling the new service, and shadow testing by calling both the existing service and the new service since it is known in the art that a switch can be used (View Miller ¶ 33, 34).  Such modification would have allowed a switch to determine the type of call to be shadow tested.

Claim 12 is the medium corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent 8,001,422) in view of Yi (US Patent Application 2010/0306753) in view of North (US Patent Application 2014/0143632) in view of Jasper (US Patent Application 2011/0255675) in view of Alloca (US Patent 8,990,778) in view of Chen (US Patent Application 2016/0366051) and further in view of Schauser (US Patent Application 2011/0145636).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach identifying the portion of the new service is based on a specified type of the new service.

However, Schauser identifying the portion of the new service is based on a specified type of the new service (View Schauser ¶ 87, 101; new data server).
(View Schauser ¶ 87, 101).  Such modification would have allowed a call to a new server to be shadow tested.

Claim 15 is the medium corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent 8,001,422) in view of Yi (US Patent Application 2010/0306753) in view of North (US Patent Application 2014/0143632) in view of Jasper (US Patent Application 2011/0255675) in view of Alloca (US Patent 8,990,778) in view of Chen (US Patent Application 2016/0366051) and further in view of Daniello (US Patent Application 2012/0030057).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach configuring the portion of the global traffic includes duplicating the portion of the global traffic, and designating the duplicated portion for shadow testing of the new service.

However, Daniello teaches configuring the portion of the global traffic includes duplicating the portion of the global traffic, and designating the duplicated portion for shadow testing of the new service (View Daniello ¶ 11; duplicate traffic).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with configuring the portion of the global traffic includes duplicating the portion of the global traffic, and designating the duplicated portion for shadow testing of the new service since it is known in the art that global traffic can be configured (View Daniello ¶ 11).  Such modification would have allowed global traffic to be shadow tested.

Claim 16 is the medium corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent 8,001,422) in view of Yi (US Patent Application 2010/0306753) in view of North (US Patent Application 2014/0143632) in view of Jasper (US Patent .

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach changing the configuration of the portion of the global traffic based on a different portion of the new service being identified.

However, Siddiqui teaches changing the configuration of the portion of the global traffic based on a different portion of the new service being identified (View Siddiqui Col. 2, Lines 9-23; traffic pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with changing the configuration of the portion of the global traffic based on a different portion of the new service being identified since it is known in the art that a traffic pattern can be changed (View Siddiqui Col. 2, Lines 9-23).  Such modification would have allowed a traffic pattern to be shadow tested.

.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent 8,001,422) in view of Yi (US Patent Application 2010/0306753) in view of North (US Patent Application 2014/0143632) in view of Jasper (US Patent Application 2011/0255675) in view of Alloca (US Patent 8,990,778) in view of Chen (US Patent Application 2016/0366051) and further in view of Kirner (US Patent Application 2016/0294646).


Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach changing the configuration of the portion of the global traffic based on a different downstream service being identified.

However, Kirner teaches changing the configuration of the portion of the global traffic based on a different downstream service being identified (View Kirner ¶ 276; change configuration traffic).

(View Kirner ¶ 276).  Such modification would have allowed a traffic pattern to be changed based on a downstream service.

Claim 18 is the medium corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Moniz et al. (U.S. Patent 10,521,272); teaches shadow testing.
Banerjee et al. (U.S. Patent Application 2013/0151679); teaches shadow testing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114